Citation Nr: 1012355	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lupus 
erythematosus.

2.  Entitlement to service connection for residuals of a 
kidney transplant, to include as secondary to lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before another Veterans Law Judge 
(VLJ) at a videoconference hearing in February 2009.  A 
transcript is of record.  The VLJ who conducted the hearing 
is no longer employed by the Board, and therefore the case 
must be remanded for another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's June 2006 substantive appeal to the Board, 
on VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge.  See 
38 C.F.R. § 20.700.  In February 2009, he testified before a 
VLJ who is no longer employed by the Board.  In February 
2010, the Board sent the Veteran a letter advising him that 
the law requires that the VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
The RO requested that the Veteran indicate whether he wished 
to have another hearing and, in March 2010, he responded 
that he indeed wants another videoconference hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for 
videoconference hearing at the RO, in 
accordance with the procedures set forth at 
38 C.F.R. § 20.700(a), 20.704(a) (2009), as 
per the Veteran's request, and as the docket 
permits.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


